Filed 5/4/21 P. v. Gil CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B308912
                                                           (Super. Ct. No. 2010043790)
     Plaintiff and Respondent,                                  (Ventura County)

v.

ISAAC GIL,

     Defendant and Appellant.



      In 2012, appellant Isaac Gil was convicted of street
terrorism (Pen. Code, § 186.22, subd. (a)) and murder (id., § 187,
subd. (a)) with use of a deadly weapon (id., § 12022, subd. (b)(1)).
The trial court sentenced him to 15 years to life in prison,
enhanced by one year for the weapon use and a consecutive three-
years for the street terrorism charged. The court also ordered
appellant to pay a statutory restitution fine of $10,000 (id.,
§ 1202.4, subd. (b)) and victim restitution of $3,065.57 (ibid.,
subd. (f)).
      Appellant filed a postconviction motion under Penal Code
1170 to modify his sentence by eliminating or reducing the two
restitution orders. Citing People v. Dueñas (2019) 30 Cal.App.5th
1157, appellant argued that imposition of the orders violated his
constitutional due process rights because he lacks ability to pay
them.
      We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. We advised appellant he had 30
days within which to personally submit any contentions or issues
that he wished us to consider. The 30 days have since passed,
and appellant has not presented any contentions or issues for our
consideration.
      Because this appeal is from an order denying
postconviction relief rather than the first appeal of right from a
criminal conviction, appellant is not entitled to our independent
review pursuant to People v. Wende (1979) 25 Cal.3d 436. (People
v. Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020)
52 Cal.App.5th 1023, review granted Oct. 14, 2020, S264278.)
      The appeal is dismissed.




                                    PERREN, J.

We concur:



      GILBERT, P.J.                 YEGAN, J.




                                2
                     David Hirsch, Judge
              Superior Court County of Ventura
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3